Citation Nr: 0825570	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a right arm disorder due to nerve damage.

2. Entitlement to a left foot disorder due to nerve damage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection for a right arm 
condition due to nerve damage and a left foot condition due 
to nerve damage.   

The veteran presented testimony at a personal hearing in May 
2008 before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The issue of entitlement to service connection for a left 
foot disorder due to nerve damage is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's right arm 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the right elbow was diagnosed within one year 
after separation from service.


CONCLUSION OF LAW

A right arm disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In a March 2003 letter that predated a June 2004 rating 
decision, the RO notified the veteran of the elements 
necessary to establish a claim of service connection for a 
right arm disability.  The letter notified him of the first 
element, i.e., that the evidence needed to show that the 
disability was related to service.  The letter also satisfied 
the second and third elements because it advised him of the 
evidence he was responsible for submitting and identified the 
evidence that VA would obtain.  Additional notification was 
provided in February 2004, April 2004, and August 2007.  

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In March 2006 correspondence, VA advised the veteran 
of these criteria.

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Thus, 
VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in February 2008.  

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service records of his private and 
VA treatment for right arm symptoms.  In November 2004 he was 
afforded a VA examination to determine the likelihood that 
any right arm disability found to be present was related to 
the veteran's period of service. Further, the veteran 
testified at two hearings, January 2006 and October 2006, at 
the RO; and at a hearing in May 2008 before the undersigned 
Acting Veterans Law Judge.  A transcript of those proceedings 
has been associated with the claims folder.

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Right arm disorder

A claim was received from the veteran in January 2003 for 
entitlement to service connection for a right arm disorder 
due to nerve damage.  He contends that his right arm was 
injured due to trauma experienced while a navigator on many 
flights throughout his military service.  He claims that his 
current right arm disorder is a result of having to climb in 
and out of the airplane in a small space on metal ladders, 
shift cargo around and sit in seats with metal arm rests.  
During long and turbulent flights his right arm was bounced 
around on the metal arm rest which injured the nerve.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Service medical records are negative for any findings, 
complaints, or diagnosis of a right arm disorder due to nerve 
damage.  At multiple examinations in service and at his 
separation examination in June 1967, the veteran's upper 
extremities were clinically evaluated as normal.  In a report 
of medical history accompanying the examinations, the veteran 
denied having or having had swollen or painful joints.   

Post service the veteran was in the military reserves and at 
periodic examinations in February 1971, June 1972, October 
1974, and June 1976, his upper extremities were clinically 
evaluated as normal.  In a report of medical history 
accompanying the examinations, the veteran denied having or 
having had swollen or painful joints.   

Private medical records from several doctors show the veteran 
sought treatment for complaints of pain and discomfort of his 
right arm and had surgery.  However, his complaints of pain 
and numbness continued.  

A report from Dr. K.D. in February 2000 noted that the 
veteran had health problems that required multiple visits to 
emergency rooms, was hospitalized at times, and received 
numerous IV lines during the past six weeks.  Three or four 
weeks earlier, he noticed increasing discomfort in his right 
hand and symptoms in his fingers.  After examination, the 
doctor found that the veteran had developed an ulnar 
neuropathy for unknown reasons, not likely related to having 
received intravenous lines.  An EMG/NCT confirmed a right 
cubital tunnel syndrome with denervation.  In June 2000, 
right cubital tunnel ulnar neurolysis with anterior 
submuscular transposition was performed.  

In April 2000, Dr. H.G.R. wrote that the veteran dated the 
history of his right upper extremity symptoms to the time of 
numerous health problems and multiple emergency room visits 
in December 1999 and January 2000.  With that he noticed some 
numbness involving the medial aspect of the right hand and 
some mild weakness at most.  His symptoms had progressed.  
The impression was right upper extremity numbness and 
weakness that was consistent with ulnar neuropathy.  

A treatment record in October 2001 from Dr. L.R.D. shows that 
the veteran was last seen in 1998 for neuropathic pain in his 
extremities.  Since that time, he had an ulnar nerve release 
on the right and this resulted in continued pain in the area 
of the ulnar nerve at the elbow, as well as down toward the 
hand.  

Dr. A.V. wrote in January 2002 that the veteran presented to 
a private Pain Management Center with a complaint of right 
upper extremity pain that began two years earlier without any 
inciting event.    

A private bone scan in June 2002 revealed findings compatible 
with slightly increased osteoarthritic degenerative change 
about the right elbow joint.

VA outpatient treatment records show that the veteran sought 
treatment in December 2002 for complaints of nerve problems 
for one year.  He complained of constant pain in his right 
arm from the elbow to the wrist.  He had a history of right 
ulnar neuropathy and had undergone right elbow surgery to 
displace the nerve.  For the past eight months, he had been 
experiencing constant right forearm pain along the ulnar 
distribution.  He was seen for pain control.  He reported 
tingling and pain over an ulnar distribution across his wrist 
and fingers.  

In January 2003, the veteran reported onset of pain to the 
right arm that started sometime before his right arm surgery 
for an ulnar nerve transposition in 2000.  He believed that 
this pain was as a result of his constantly banging his elbow 
while in the Air Force as a navigator.  The pain was minimal 
prior to the surgery and his symptoms were mostly numbness 
and weakness of the right upper extremity.  But since the 
surgery the pain had increased.  After examination the 
assessment was right upper extremity neuropathic pain 
secondary to ulnar nerve neuropathy with history of ulnar 
nerve transposition.  After testing, the assessment was right 
ulnar neuropathy at the elbow.  

A private MRI of the right elbow in December 2003 revealed 
that no arthritis was evident. 

A private medical report in January 2004 by Dr. P.E.H. noted 
the veteran was there for complaints about his right upper 
extremity.  He had symptoms for three years which were worse 
recently.  The report also indicated "[m]ay relate back to 
an injury in the Air Force in 1963."  

The veteran submitted logs of flights he made while on active 
duty as evidence that he flew in various aircraft.  

Multiple lay statements were submitted from fellow service 
members with whom he served or had similar flying experiences 
as the veteran.  In the C-124 airplane there was constant 
vibration and because of the level at which it flew they were 
subject to turbulence which could be hazardous if thrown 
about while performing one's duties.  Someone who flew with 
the veteran in the T-29 aircraft recalled that they 
frequently encountered turbulence.  A fellow servicemember 
recalled that the veteran once told him that he had fallen 
and hurt his arm and leg.  Some lay statements discussed the 
turbulence encountered when flying in the C-124 and being 
bounced around banging and bumping into things and enduring 
the vibration of the aircraft.  Other lay statements were 
from friends post service with whom the veteran discussed his 
experiences and attributed his symptoms to his missions of 
long hours on spartan airplanes not designed for comfort.  
Several expressed their belief that the veteran's military 
experience might have contributed to his current status and 
could understand how the veteran could have been injured 
flying in a metal seat during turbulence.

At a VA examination in November 2004 the examiner reviewed 
the claims file and service records.  The veteran was active 
in flying cargo planes which were recognized for giving a 
rough ride.  He described sitting in a chair with metal 
armrests and basically having vibration or banging of his arm 
and forearm against that armrest while flying.  The veteran 
described that he began to have erratic pains in his right 
forearm and hand in 1980 to 1985.  The pain became severe in 
the late 1990's.  The veteran described his treatment and 
current symptoms.  After review of the file and an 
examination of the veteran, the diagnosis was ulnar neuritis 
which was status postoperative ulnar nerve transposition.  
The veteran described having a residual notable pain problem.  
The etiology of the ulnar neuritis was unknown.  It did not 
seem to develop until the early 1980's.  The examiner opined 
that it was most unlikely that the veteran's ulnar neuritis 
was due to his military service.  If it had been due to his 
military service, he would have had some ulnar neuritis 
symptoms while he was in the service.  

The veteran presented testimony in January 2006 at a hearing 
at the RO and described the conditions of the aircraft in 
which he flew in service.  Particularly that he sat for many 
hours in a metal seat and was banging his elbow on the metal 
armrest that damaged the nerve in his right arm.  He 
testified that his right arm hurt for years but he did not 
talk about it.  When he lost weight and some padding on his 
arm was lost, then the nerve started to act up.  

He testified in October 2006 at a hearing at the RO that he 
did not seek medical treatment in service for his right arm.  
He thought that he first sought treatment in 1995 and when 
someone started doing things was in 1998.  When he started 
losing weight in the 1990s was when his right arm started 
hurting.  The veteran testified as to the treatment he 
received and his symptoms.  

In April 2006 a private neurologist, Dr. J.R., wrote that he 
had reviewed the job description in the Air Force performed 
by the veteran and apparently he had been treated for several 
disorders to include Cubital Tunnel Syndrome.  The doctor 
opined the veteran's current neurologic problems described 
were more likely than not to be related to cumulative 
repetitive trauma sustained while performing his duties in 
the Air Force.

In June 2006, a private medical doctor, Dr. M.L., wrote that 
per the veteran he flew aircraft over turbulent areas while 
in the Air Force.  During this period of time, it is possible 
that he could have had some form of damage to the right ulnar 
nerve over an ongoing time basis that would lead to 
dysfunction within the right ulnar nerve.  This could have 
occurred secondary to trauma to the nerve itself repeatedly 
over turbulent areas with the medial elbow coming into 
contact with the armrest on a repeated basis.  This may have 
necessitated his eventual right ulnar nerve transposition.  

The veteran testified in May 2008 as to the conditions he 
experienced in service when flying in aircraft and sitting on 
a metal seat for many hours.  During turbulence, he 
experienced trauma to his right arm from bouncing up and down 
on a metal armrest which resulted in his currently diagnosed 
right ulnar neuropathy.     

After review of all the evidence of record, the Board finds 
that entitlement to service connection for a right arm 
disorder based on nerve damage is not warranted.

Service medical records are negative for findings, complaints 
or diagnosis of a right arm disorder.  Thus, a chronic right 
arm disorder is not shown in service.

Further, there is no medical evidence of record showing that 
arthritis of the right elbow manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection is not warranted on a 
presumptive basis.

The medical evidence shows a history of being seen for 
neuropathic pain in 1998 and in 2000 diagnosed with right 
ulnar neuropathy and some degenerative changes of the right 
elbow.  The veteran has undergone surgery and medical 
treatment but continues to have chronic pain and other 
symptoms in his right upper extremity.  

Medical evidence of a right arm disability is not shown until 
many years post service.  The veteran has stated that he 
began to have pain in his right upper extremity in 1980 to 
1985 which then became severe in the late 1990's.  The 
earliest medical evidence of record is in 1998 when he sought 
treatment evidently for neuropathic pain in his extremities, 
without noting if it was for upper extremities.  Records from 
several medical doctors note the veteran reporting onset of 
right upper extremity pain in late 1999 and early 2000.  The 
veteran is credible to report his symptoms but his later 
statement as to onset of pain in the early 1980s is not 
consistent with his report of onset of right upper extremity 
pain in 1999 and early 2000 which he made to several doctors 
from whom he sought treatment in early 2000.  Even 
considering the onset of right upper extremity in 1980, this 
is approximately 13 years after separation from service.  In 
view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The lay statements received from the veteran's friends and 
fellow service members relate their knowledge of the 
aircraft, similar situations, or relate the veteran's current 
complaints to service.  The Board recognizes their 
contentions and those of the veteran as to the diagnosis and 
relationship between his service and the claimed current 
right arm disorder.  There is no indication, however, that 
anyone is a medical doctor or has medical training.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  As a layperson, the 
veteran, his friends and his fellow service members are not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, these assertions do not 
constitute competent medical evidence that the veteran's 
right arm disorder is linked to service or to an incident in 
service.

While the VA and private medical treatment records show that 
the veteran sought treatment for complaints of a right arm 
disability, the majority of these records do not provide a 
link between the veteran's right arm disorder and his service 
or an incident in service.

A January 2004 treatment report from Dr. P.E.H. shows a 
history of right upper extremity pain for three years and 
that it may relate to an injury in 1963.  However, there is 
no indication that Dr. P.E.H. reviewed the veteran's service 
medical records.  Further, he did not provide a complete 
rationale for his opinion.  In addition, this opinion is too 
speculative in nature to establish causation of the claimed 
right arm disability because the physician used the term 
"may".  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may not" and is too speculative to establish medical 
nexus).  Thus, the Board places limited probative value on 
this opinion.

Dr. J.R. wrote after review of the description of the job 
performed by the veteran in service that he believed the 
veteran's current neurologic problems described, which 
included cubital tunnel syndrome, were more likely than not 
to be related to cumulative repetitive trauma sustained while 
performing his duties in the Air Force.  However, although 
Dr. J.R. reviewed the job description, there is no indication 
that Dr. J.R. reviewed the veteran's service medical records.  
Also, Dr. J.R. did not provide a complete medical rationale 
for his opinion or explain the gap between the time the 
veteran separated from active service and no longer was 
flying in aircraft and the onset of his symptoms.  Thus, this 
report is of low probative value.  

The June 2006 opinion from Dr. M.L. is too speculative to 
establish a medical nexus between the veteran's right upper 
extremity disorder and his service.  First there is no 
indication that Dr. M.L. reviewed the veteran's service 
medical records.  Based on the veteran's history of flying in 
aircraft over turbulent areas while in service, Dr. M.L. 
stated it was "possible" that the veteran "could" have had 
some form of damage to the right ulnar nerve that would have 
led to dysfunction within the right ulnar nerve.  Dr. M.L. 
further stated that this "could have occurred" secondary to 
trauma to the nerve itself with the medial elbow coming into 
contact with the armrest on a repeated basis over turbulent 
areas.  This "may have necessitated" his eventual right 
ulnar nerve transposition.  The Board places less probative 
value on this opinion because the physician used terms such 
as "possible," "could," and "may."  See Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  As such, the opinion 
expressed by Dr. M.L. as to the relationship between the 
veteran's right arm disorder and his service is too 
speculative to establish medical nexus.  

The Board finds that the November 2004 VA medical report and 
opinion is of the greatest probative value, in light of the 
VA examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, and then fully discussing the evidence.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely upon 
the veteran's reported history).  It appears that the VA 
examiner's opinion was based upon review of the claims file 
and the application of sound medical judgment.  The examiner 
opined that it was most unlikely that the veteran's current 
right arm disorder, diagnosed as ulnar neuritis status 
postoperative ulnar nerve transposition, was due to his 
military service.  The examiner's rationale was that it had 
been due to his military service, he would have had some 
ulnar neuritis symptoms while he was in the service.   

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for a right arm disorder due to nerve 
damage.  Although a right arm disorder has been diagnosed, 
there is no probative, competent medical evidence of record 
linking the disability to service.  No probative, competent 
medical evidence exists of a relationship between a right arm 
disorder and any continuity of symptomatology asserted by the 
appellant. McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
right arm disorder due to nerve damage is a result of service 
or an injury in service.  Therefore, service connection must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a right arm disorder 
due to nerve damage is denied.


REMAND

The veteran seeks entitlement to service connection for a 
left foot disorder due to nerve damage.  He contends that his 
left foot was injured due to trauma experienced while he 
served as a navigator on many flights during his military 
service and also due to having to wear shoes that were too 
small in service.  

The medical evidence of record shows that the veteran sought 
treatment for complaints of left foot pain many years after 
separation from service.  He has undergone several surgeries 
on his left foot; however, he continues to experience pain 
and discomfort.  Several medical opinions are of record 
addressing the etiology of his left foot disorder.  After 
review of the claims file and an examination, a VA examiner 
in November 2004 diagnosed plantar neuroma which was status 
postoperative times four.  The examiner opined that it was 
most unlikely that the veteran's plantar neuromas were due to 
his military service because he did not have any problem with 
them while he was in the service and there was an interval 
after leaving the service prior to the onset of his left foot 
difficulty.  

A private medical doctor, Dr. T.H., wrote in March 2007 that 
the veteran's foot pain began many years ago while in service 
due to the wearing of improperly sized footwear.  He opined 
that it was more likely than not that the effect on the 
nerves had been delayed for undetermined years.  He was 
currently under a doctor's care for ongoing treatment.  In 
July 2007, Dr. J.W., opined that the veteran's multiple 
neuromas and painful daily peripheral neuropathy were as 
likely as not caused by trauma during his military career.  
One aspect concerning the etiology was the long history of 
improper shoe gear and having to wear shoes that were too 
small.  Dr. J.W. acknowledged that this condition was never 
reported by the veteran while on active duty.  Dr. J.W. 
stated that this was not unusual because symptoms for his 
conditions were frequently revealed much later in life.  As 
these medical opinions were subsequent to the November 2004, 
the VA examiner did not have an opportunity to comment on 
them.  Thus, another examination is needed and a medical 
opinion obtained prior to adjudication.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an orthopedic 
examination by an appropriate specialist 
to determine the nature and etiology of a 
left foot disorder.  The claims folder 
must be made available to and be reviewed 
by the examiner, who must opine as to 
whether it is as likely as not (50 percent 
or greater probability) that the onset of 
the veteran's current left foot disorder 
occurred in service.  The opinion should 
address whether the veteran's current left 
foot disorder is due to nerve damage 
incurred in service by (a) the wearing of 
shoes too small for him as claimed by the 
veteran; or (b) climbing up and down metal 
ladders to and within aircraft on which he 
flew in service.  The examiner should also 
address whether symptoms of nerve damage 
experienced in service would not manifest 
until many years post service.  All 
findings and conclusions should be set 
forth in a legible report.

2.  Then, readjudicate the claim on 
appeal.  If action remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the appropriate 
opportunity for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


